DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 04/03/2020.
2.	The instant application is a national stage entry of PCT/EP2018/077080, International Filing Date: 10/05/2018, claims foreign priority to 1759346, filed 10/05/2017 in France.

Claim status
3.	In the claim listing of 07/10/2020, claims 1-19 are pending in this application. 


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

4.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475I.
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475I.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15 are drawn to a process for detecting at least one single-stranded nucleic acid target molecule.
Group II claims 16-19 are drawn to an assembly for detecting at least one single-stranded nucleic acid target molecule
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to II lack unity of invention because even though the inventions of these groups require the technical feature of Group II invention (i.e., an assembly for detecting at least one single-stranded nucleic acid target molecule of claim 16), this technical feature is not a special technical feature as it does not make a contribution over the prior art of Dosev et al (US 2009/0227044 published Sep. 10, 2009) in view of Dias et al (Angew. Chem. Int. ed., 2013, 52, 11526-11529, cited in the IDS of 6/17/20) for the following reasons.

Claim interpretation:
5.	MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
Regarding instant claim 1,  Dosev teaches an apparatus comprising a microchannel, electromagnets, controller circuit, two NPN transistors (NTE263 ), a NANO logic gate in circuitry to alternatively turn on the two magnets and 15 MHz arbitrary waveform generator (Fig. 6, paragraphs 0097-0099) and further teaches core shell magnetic nanoparticles comprising antibody (Examples 5 and  6). Dosev also teaches that the  electromagnets are capable of generating AMF (i.e., alternating magnetic field (Abstract and paragraph 0025). 
Dosev further teaches that the nanoparticles have found tremendous applications in the field of biotechnology including probing DNA structure (paragraph 0078).  Dosev does not specifically teach magnetic nanoparticle comprising single stranded DNA, which is taught by Dias, who is in the same field of endeavor teaches DNA as a Molecular Local thermal probe for the analysis of Magnetic hyperthermia comprising at least one magnetic nanoparticle of the core-shell type, and a plurality of single stranded nucleic acid probe molecules attached to the magnetic nanoparticle, each single-stranded nucleic acid probe molecule being designed to be at least partially hybridized to a single-stranded nucleic acid target molecule by forming a duplex (Dias Figs. 1 and 2  and supplemental information and Fig. S1).
Dias also teaches by functionalizing polymer-coated MNPs with DNA and further hybridization with DNA that was modified with different fluorophores, able to correlate the DNA denaturation profile and the local temperature on the NP surface and by comparing fluorescence intensities of denatured DNA after the application of an AMF (Alternating Magnetic field) and after simple global heating with a thermocycler and the  MNPs act as nanoheaters during the AMF experiment and when compared with previous results, this method allows a more accurate determination of the local surface temperature of MNPs (Dias, pg. 11529, column 1, paragraph 2), thereby increasing the utilities of the magnetic nanoparticles of Dosev.		
The artisan would recognize that the teachings of Dosev in view of Dias as discussed above encompasses the assembly of instant claim 16 of Group II invention. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the magnetic nanoparticle comprising single stranded DNA designed to be at least partially hybridized to a single stranded nucleic acid target molecule of Dias in the  of apparatus of Dosev with a reasonable expectation of success with the expected benefit of increasing the utilities of the apparatus of Dosev as taught by Dias. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including magnetic nanoparticle of the core-shell type, and a plurality of single stranded nucleic acid probe molecules attached to the magnetic nanoparticle, each single-stranded nucleic acid probe molecule being designed to be at least partially hybridized to a single-stranded nucleic acid target molecule by forming a duplex, which is routinely practiced in the art as exemplified by Dias.
	Therefore, the Groups l and lI lack the unity of invention because technical feature of claimed invention of Groups I to II is not a special technical feature as it does not make a contribution over prior arts of Dosev in view of Dias. Thus, the technical feature linking the inventions of Groups l and II do not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Notice of Possible Rejoinder

6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include an election of invention to be examined even though the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634